PER CURIAM.
Appellee filed a motion to relinquish jurisdiction so that the trial court could vacate appellant’s sentence and impose a sentence which did not exceed the statutory maximum. The only issue raised by appellant is the imposition of a sentence in excess of the statutory maximum. Therefore, the motion to relinquish jurisdiction is denied. See Hope v. State, 513 So.2d 217 (Fla. 1st DCA 1987).
Accordingly, appellant’s sentence is vacated and this cause is remanded for resen-tencing.
MILLS, JOANOS and BARFIELD, JJ., concur.